DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 06/28/22, with respect to the rejection of claim 1 under 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-2013/0098873 by Kartik et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2012/0258601) by Holland et al (“Holland”) in view of (US-2013/0098873) by Kartik et al (“Kartik”).
Regarding claim 1, Holland discloses in FIGs. 3A-4B, 6A-B, 7 and related text, e.g., a plasma processing system (300), comprising: 
a plasma processing chamber (inside of 300; par. 44 and Abstract); 
a substrate holder (303) configured to hold a substrate (109) to be processed and being disposed in the plasma processing chamber; and 
an electron beam source (601 in FIG. 6A) disposed above and vertically aligned with a peripheral region of the substrate holder (see FIG. 6A; various 601’s are directly above the entirety of 303; hence, including both central and peripheral regions), wherein the peripheral region comprises a portion of a major surface of the substrate holder (top surface in FIG. 6A), wherein the electron beam source is configured to generate an electron beam in a direction perpendicular to the major surface of the substrate holder (straight down in FIG. 6A; also see FIG. 6B for details of units 601, and par. 86; it discusses that e-beam comes from the units), and 
wherein the electron beam impinges on the peripheral region (see figures above), the peripheral region surrounding the central region (by definition).

Holland does not disclose “wherein the electron beam impinges on the peripheral region and not on a central region of the substrate and the substrate holder, the peripheral region surrounding the central region”.
To elaborate on the above, Holland’s electron beam impinges everywhere.   It does not have an e-beam (or separately controlled portion thereof) that impinges just the peripheral region.  However, Kartik fixes this deficiency.

Kartik discloses in FIGs. 5-6 and related text, e.g., “wherein the electron beam impinges on the peripheral region (210-3; impinges only on periphery of 135; especially see FIG. 6; it shows that it is an e-beam would hit only the periphery, since 210-3 itself is annular, as FIG. 6 makes clear; also, see par. 22) and not on a central region of the substrate and the substrate holder (it can’t; see FIG. 6), the peripheral region surrounding the central region (as explained above)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma system of Holland with “wherein the electron beam impinges on the peripheral region and not on a central region of the substrate and the substrate holder, the peripheral region surrounding the central region” as taught by Kartik, since applying a known technique (technique of Kartik; he explicitly teaches such a technique in embodiment of FIGs. 5-6) to a known device ready for improvement (known device is the device of Holland; he teaches only a single source, which hits the whole wafer; it is ready for improvement, because Kartik himself also teaches a “single source” e-beam embodiment too (FIGs. 1-4); and then teaches a modification where the e-beam are separate (FIGs. 5-6); hence, since Kartik teaches both types, it is obviously “ready for such improvement”, since Kartik specifically teaches that both are possible) to yield predictable results (results are predictable, because Kartik predicted it; he has the “hit the whole wafer” embodiment; he also has “hit only periphery” embodiment; he teaches such embodiment, at least for purposes of individual power control of various e-beam sources (see par. 22), in addition to any other benefits) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 30, the combined device of Holland and Kartik disclose in cited figures and related text, e.g., wherein the electron beam impinges on substantially the entire peripheral region (see discussion of e-beam above, and above cited e-beam sources; depending on how one defines “peripheral region”, it hits exactly, 100% of peripheral region (defined as area specifically under e-beam sources).

Claims 2-5, 7-8, 18-19, 21-24, 26, 28-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2012/0258601) by Holland et al (“Holland”) in view of (US-2013/0098873) by Kartik et al (“Kartik”) as applied to claims above, and further in view of (US-2009/0242135) by Koshimizu.

Regarding claim 2, the combined device of Holland and Kartik disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter, but does not disclose (the Applicant’s interpretation of) “wherein the electron beam source comprises an edge electrode coupled to a direct current (DC) supply node”.

To elaborate briefly on the above, Holland does teach the above claimed elements (in short, “electrode” is so broad a term, as to be meaningless; thus, on the same piece of metal, there can be countless “electrodes”, since “electrode” merely means “conductive interconnect” or similar), per BRI (broadest reasonable interpretation) of the claims, but Applicant keeps arguing against Examiner’s interpretation, and Examiner did find a really good reference to teach the limitations the way Applicant interprets them.  Therefore, in order to move the prosecution forward, Examiner will just apply a newfound reference to the claims and this way avoid all the unnecessary arguments.  Even better, the new reference is from the same Applicant (Tokyo Electron).  Thus there should be fewer arguments about interpretation.

Koshimizu discloses in FIGs. 1, 6, 8 & 9 and related text, e.g., an electrode (12) that has an edge electrode (12B) and a central electrode (12A).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Holland and Kartik with “an electrode that has an edge electrode and a central electrode” as taught by Koshimizu, since applying a known technique (technique of Koshimizu for splitting a single electrode into two electrically isolated from each other electrodes; an edge electrode and central electrode; the whole evolution of electrode (from single (pars. 3-6), to single but with dielectric separator (pars. 7-9), to now two electrodes (Koshimizu’s entire invention; for example, FIG. 1)) is explained by Koshimizu in the cited paragraphs; it is a technique, that comes with detailed reasoning as to why Koshimizu did it (all explained in pars. 3-9, for example) to a known device ready for improvement (device of Holland, that comes with a single electrode (not broken into two, per Applicant’s interpretation of the claim terms)) to yield predictable results (in Koshimizu’s case, the electrode being broken up into two is bottom electrode; in Holland’s it is top electrode; however, the important part that they have in common that both are electrodes in plasma chambers; regardless of whether one puts it at the bottom or at the top, the results are predictable in light of Koshimizu’s teachings in pars. 3-9 (where Koshimizu mentions various prior art electrodes, and electrode innovation through time)) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

When these teachings of Koshimizu are applied to device of Holland and Kartik it will result in “wherein the electron beam source comprises an edge electrode (12B) coupled to a direct current (DC) supply node” (46 in Koshimizu; Holland also teaches his own DC supply node, as has been discussed in previous rejections).

Regarding claim 3, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., a ratio of an inside radius of the edge electrode to a width of the edge electrode varies between 10:1 to 150:1 (FIGs. 1, 6, 8 & 9; it appears to be at least 10:1; alternatively, such modifications are obvious to ones of ordinary skill in the art, as a matter of scaling of the size of wafers in side chamber, etc.  (discussed in pars. 5-6 of Koshimizu; the chambers are not meant for a single generation of semiconductor devices; but, for various changes that happen as generations change, as Koshimizu explains in pars. 5-6, etc.)).
Regarding claim 4, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein the edge electrode is covered by a dielectric material (such embodiment is shown in FIGs. 6A/7; for details see FIG. 6B, 603; it is an insulator, directly connected to e-beam source 601; thus meeting limitations).
Regarding claim 5, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., further comprising a central electrode disposed above a central region of the substrate holder, the central electrode disposed within the edge electrode (the equivalent of 12A in combined device, as discussed in rejection of claim 2; again, this is to match Applicant’s interpretation of terms).
Regarding claim 7, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein the system is configured to generate plasma within the plasma processing chamber using an inductive process or a capacitive process (coil assembly 351, hence, inductive; also, see par. 48; “inductive”).
Regarding claim 8, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein the electron source comprises an outlet configured to be coupled to an external source of electrons (see FIGs. 3A, 6A, 6B; electron source, outlet, and connections are shown).
Regarding claim 18, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., a plasma processing system comprising: 
an edge electrode portion disposed around and electrically isolated from a central portion (see claims 1, 2 & 5; same thing; also, see par. 12 of Koshimizu, etc.), the edge electrode portion being further disposed above and vertically aligned with a peripheral region of a substrate holder (see claims 1, 2 & 5), wherein the edge electrode portion comprises:
an inner diameter greater than the diameter of the central portion (see claims 1, 2 & 5 and cited figures); 
a thickness less than the inner diameter (see FIG. 6B; thickness is less than diameter); 
a first conductive region disposed between the inner diameter and an outer diameter (the space between inner diameter of edge electrode and outer diameter of edge electrode has a conductive region; see FIG. 6B; there is a power connection; hence, conductive), a first electrical coupling component for coupling a direct-current (DC) power supply to the first conductive region (FIG. 6B shows such connection to power; also, see claims 1, 2 & 5; DC supply of Koshimizu is also discussed), and an outer surface configured to be exposed to a plasma of the plasma processing system and configured to generate electrons (see Je and Jion; also see FIG. 6A, 359/361; hence, plasma and electrons), wherein the edge electrode portion is covered by a dielectric material (603; it is dielectric).
Regarding claim 19, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., further comprising: a central electrode portion disposed in the central portion (as explained in claims 1, 2, 5 & 18), the central electrode portion comprising: 
a second conductive region distributed along or within the central electrode portion (see FIG. 6B; there are numerous such regions);
a second electrical coupling component for a direct current (DC) source or an alternating current (AC) power source, the second electrical coupling component being coupled to the second conductive region (the above limitations are incredible broad; as far as electrical connections for central electrode, Koshimizu teaches a ton of examples in various embodiments mentioned in claim 2; there are 1/2/3/4 power source setups (including, AC and DC) and their “coupling components”, which could be wiring in-between, or specific pieces of the central electrode; again, this is an incredibly broad term; Koshimizu teaches a ton of possibilities), and 
a diameter that is larger than a thickness of the central electrode portion (see cited figures; this is true in all embodiments), wherein the second electrical coupling component is electrically isolated from the first electrical coupling component (the two electrodes are electrically isolated from each other, as was discussed; hence, their coupling components are also necessarily isolated from each other).
Regarding claim 21, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein the edge electrode further comprises a first conductive region arranged in an annular shape (as discussed in above claims) and coupled to the DC supply node through a first contact (various “coupling components” (“first contact”, etc.) were already discussed in other claims; same logic applies), and an outer surface configured to be exposed to a plasma of the plasma processing system and configured to generate the electron beam (see rejections of claims 1, 2, 5, 18 & 26).
Regarding claim 22, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., further comprising: a central electrode disposed above a central region of the substrate holder, the central electrode disposed within the edge electrode (see above claims, such as claim 5).
Regarding claim 23, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein the central electrode comprises a second conductive region distributed along or within the central electrode (see claim 19, 21, etc.), a second contact for a direct current (DC) source or an alternating current (AC) power source (see claim 19, 21, etc.), the second contact being coupled to the second conductive region, the second contact being electrically isolated from the first contact (see claim 19, 21, etc.).
Regarding claim 24, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein a diameter of the central electrode is larger than a thickness of the central electrode (see Koshimizu’s figures and other claims).
Regarding claim 26, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., a plasma processing system, comprising: 
a vacuum chamber; 
a substrate holder configured to hold a substrate to be processed and being disposed in the vacuum chamber; 
an electron beam source disposed above and vertically aligned with a peripheral region of the substrate holder, the electron beam source being configured to generate an electron beam towards the peripheral region of the substrate holder, wherein the electron beam source comprises an edge electrode arranged in an annular shape (see claims 1, 2, 5 & 18 for all above limitations) coupled to a direct current (DC) supply node; and 
a central electrode disposed within the annular shape of the edge electrode above a central region of the substrate holder, the central electrode being electrically isolated from the edge electrode (see claims 1, 2, 5 & 18 for all above limitations).
Regarding claim 28, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein the edge electrode is coplanar with and electrically isolated from the central electrode (see Koshimizu’s figures; one can draw a plane through both; hence, coplanar).
Regarding claim 29, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein both the edge electrode and the central electrode are covered by a dielectric material (Webster: Cover: “to hide from sight … to conceal”; please note that the dielectric material “hides from sight” both the central electrode and edge electrode, depending on point of view; translation: the limitations of “covered by” are incredibly broad).
Regarding claim 31, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., wherein a width of the substrate included in the peripheral region is less than about 10 percent of a total width of the substrate (see rejection of claims 2, 5, etc., various paragraphs of Koshimizu on changing technology have been discussed; as the wafer size grows, per Koshimizu, the e-beam source staying the same or being further miniaturized, the result will be the claimed limitations, as Koshimizu makes clear).  

Claims 6, 20, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2012/0258601) by Holland et al (“Holland”) in view of (US-2013/0098873) by Kartik et al (“Kartik”) in view of (US-2009/0242135) by Koshimizu as applied to claims above, and further in view of (US-2019/0355556) by Takahashi.
Regarding claim 6, the combined device of Holland, Kartik and Koshimizu disclose in cited figures and related text, e.g., substantially the entirety of claim structure as described in claims 1, 2 & 5 but does not disclose wherein the central electrode comprises doped semiconductor material.
Takahashi discloses in FIG. 4 and related text, e.g., that the outer and central electrodes (23/24/25) has no particular limitations as far as material, the only limitation is that it is to be electrically conductive (par. 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Holland, Kartik and Koshimizu with “wherein the central electrode comprises doped semiconductor material” as taught by Takahashi, since Takahashi makes it clear that any conductive material will do (par. 36).
Regarding claim 20, the combined device of Holland, Kartik, Koshimizu and Takahashi disclose in cited figures and related text, e.g., wherein the second conductive region comprises a doped semiconductor material (see rejection of claim 6).
Regarding claim 25, the combined device of Holland, Kartik, Koshimizu and Takahashi disclose in cited figures and related text, e.g., wherein the second conductive region comprises a doped semiconductor material (see claim 6).
Regarding claim 27, the combined device of Holland, Kartik, Koshimizu and Takahashi disclose in cited figures and related text, e.g., wherein the central electrode comprises doped semiconductor material (as explained in claims above, especially claim 6; same logic applies).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
08/12/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894